Name: Commission Regulation (EC) No 1233/2001 of 22 June 2001 amending Regulation (EC) No 442/2001 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for table wines in Portugal
 Type: Regulation
 Subject Matter: food technology;  trade policy;  Europe;  beverages and sugar
 Date Published: nan

 Avis juridique important|32001R1233Commission Regulation (EC) No 1233/2001 of 22 June 2001 amending Regulation (EC) No 442/2001 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for table wines in Portugal Official Journal L 168 , 23/06/2001 P. 0011 - 0011Commission Regulation (EC) No 1233/2001of 22 June 2001amending Regulation (EC) No 442/2001 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for table wines in PortugalTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Articles 30 and 33 thereof,Whereas:(1) Commission Regulation (EC) No 442/2001(3) opened crisis distillation as provided for in Article 30 of Regulation (EC) No 1493/1999 for a maximum of 450000 hectolitres of white table wine in Portugal.(2) According to information received from the Portuguese authorities, distillers are finding it difficult to meet the 30 June 2001 deadline for taking over all the wine delivered to distilleries owing to a lack of storage capacity for holding the wine until it is distilled.(3) Since putting back the final date for delivery will not affect the completion of distillation operations, to ensure the scheme functions properly that deadline should be extended to 20 July 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1In Article 4(3) of Regulation (EC) No 442/2001, the date "30 June 2001" is replaced by "20 July 2001".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 63, 3.3.2001, p. 52.